Citation Nr: 1529112	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011  rating decision of the above Regional Office (RO) of the special processing unit, " Tiger Team ", at the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for tinnitus.

In May 2015, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his tinnitus is likely related to his period of active service.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claims are being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claims. 

II. Factual Background and Analysis

The Veteran asserts that he has tinnitus that is due to his noise exposure in service.  He contends that during service he was exposed to excessive noise as a machinist mate in the engine room.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

Regarding existence of current disability, the Veteran contends he has had ringing in his ears since service.  He is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of a current disability of tinnitus.  

The Board notes that VA has conceded that the Veteran was exposed to excessive noise during his service as a machinist's mate, and service connection has already been established for bilateral hearing loss as due to noise exposure in service.  What remains necessary to establish service connection is competent evidence linking tinnitus to noise exposure in service.  

In October 2010, a VA examiner noted that the Veteran was claiming subjective tinnitus, but that the claims folder was silent for complaints of tinnitus and the day of the examination, the Veteran was reportedly unsure of the onset of tinnitus, stating he had "always had it".  The examiner noted that in an evaluation July 2010, the Veteran reported tinnitus onset to be 30 years prior, was which was 20 years after service.  The examiner also noted that the Veteran had a medical history of diabetes, kidney disease, hypertension, and hyperlipidemia, which could be risk factors for tinnitus.  The examiner then opined that the Veteran's tinnitus was less likely as not a result of military service.  

In May 2015, the Veteran testified he was exposed to loud noise in service as a machinist mate, including from engines, steam turbines, reciprocating pumps, and diesel engines and generators, and was not provided any hearing protection.  He reported that the ringing in his ears started in service in 1958 or 1959, in the engine room, and that since then he had been told by different doctors that there was nothing that could be done for that.  He testified that at the VA examination, the examiner asked him how long he had ringing in his ears, and he replied he "always had it", but that at the examination he clarified he always had it since service, and that a couple years prior, maybe 30 to 40 years ago, the ringing started to get really bad.  He reported that most of his life he thought he had water in his ear.  He testified that after service his civilian occupation was as a taxi driver and truck driver, and was not exposed to noise in those occupations that was comparable to the noise in an engine room aboard ship.  He indicated he drove food and coffee trucks, and that hearing protection was not necessary at the level of noise from that.  

In reviewing the competent evidence of record, the Board finds that the VA examination is inadequate as it is based on a factual error as to the onset of tinnitus, which the Veteran competently and credibly testified to have had an onset during service, in the engine room.  Accordingly, when considering documentation of the Veteran's duties in service, his conceded in-service noise exposure, and his competent and credible lay assertions as to having experienced tinnitus since service, the Board finds that the evidence is in at least equipoise as to whether tinnitus is related to his active service.  Resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active service as a result of noise exposure in service.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


